PER CURIAM:
Tatyana Ishutkina appeals the district court’s order denying her motion to transfer a case from Fairfax Circuit Court. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Ishutkina v. Gen. Dynamics Corp., No. l:12-cv-01290-TSEJFA (E.D.Va. filed June 27 & entered June 28, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.